Citation Nr: 1410201	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-40 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an Associate's Degree in Computer Networking at Harrisburg Area Community College (HACC) through the VA Vocational Rehabilitation and Employment (VR&E) program.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1995 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In December 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  


FINDINGS OF FACT

1.  The Veteran did not maintain satisfactory cooperation or conduct in the VR&E program by failing to perform the labor market research required in order to develop a plan of employment or training, and participate in informational interviews, and by becoming verbally abusive toward the vocational rehabilitation counselor at various times.

2.  VA made reasonable efforts to assist the Veteran in rectifying the unsatisfactory cooperation and conduct, including placing the case in an interrupted status, advising him to provide the requested labor market research, arranging for psychological evaluation, and allowing him the opportunity to sign and return the behavioral contract.

3.  No mitigating circumstances, including effects of the service-connected or nonservice-connected conditions, family or financial problems, or other circumstances beyond the Veteran's control, exist such that placement in a discontinuance status rather than interrupted status would be inappropriate.


CONCLUSION OF LAW

An Associate's Degree in Computer Networking at Harrisburg Area Community College (HACC) through the VA VR&E program is not warranted.  38 U.S.C.A. 
§ 3101 (West 2002); 38 C.F.R. §§ 21.35, 21.53, 21.198, 21.284, 21.362, 21.364 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions, which is the case here.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  For VR&E benefits, 38 C.F.R. 
§ 21.420(a) (2013) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31, and 38 C.F.R. § 21.32 (2013) provides additional notice provisions.

In the November 2009 notice letter, the RO advised the Veteran that records showed previous participation in the VR&E program and a prior determination that he was rehabilitated in January 2006, and explained how additional benefits may be received after an earlier rehabilitation.  The RO also advised the Veteran of appointments scheduled with a vocational rehabilitation counselor (VRC), and informed him that he should bring any evidence that he had to the appointment to show why he needed to reenter the VR&E program, such as a job lay-off notice, medical information, a doctor's statement, or a recent notice of increase in the VA disability rating.  

Also, in a May 2010 letter, the VRC notified the Veteran that VA was not prepared to grant his request for an Associate's Degree at Harrisburg Area Community College at that time because it had not been thoroughly determined that he was not employable at the current skill level due to an incomplete job search and refusal to participate in informational interviewing, and there was an absence of clear, convincing evidence to determine that the Associate's Degree would make him any more marketable than he was currently.  He was given instructions on how he could appeal the decision and advised that he could meet with a staff member to discuss the basis for the decision and submit any relevant information within the next thirty days.  A follow-up letter was sent in June 2010, notifying the Veteran that his VR&E program had been discontinued effective the date of the letter, and explaining his appellate rights as to the matter.  In consideration of the foregoing, the Board finds that the notice requirements were fully satisfied, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed to substantiate the appeal.  

The Board next finds that the duty to assist has been satisfied in this case.  The Veteran's VR&E folder, which contains all information and evidence necessary to adjudicate this appeal, has been obtained.  Also, in December 2013, the Veteran was provided with a videoconference Board hearing, at which he was afforded the opportunity to further the contentions and provide additional evidence on the issue on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing: 
(1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the December 2013 Board hearing, the presiding VLJ identified the issue on appeal, and elicited testimony as to why the Veteran believed he was entitled to an Associate's Degree in Computer Networking through the VA vocational rehabilitation benefits program.  As there is evidence pertaining to all the requirements for the benefit, there is in fact no missing or overlooked evidence in this case to trigger a duty to notify at the Board hearing.  The Veteran also did not identify any pertinent evidence that may have been overlooked that would tend to substantiate the appeal.  In consideration thereof, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were satisfied.  

Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with appellate review.  

VR&E Benefits Legal Criteria

In order to obtain reentrance into rehabilitation to the point of employability, i.e., receive an additional period of training or services, the evidence must show the following: the veteran has a compensable service-connected disability and either  the current facts, including any relevant medical findings, establish that the service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts precludes him or her from performing the duties of the occupation for which he or she previously was found rehabilitated, or the occupation for which he or she previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of his or her specific employment handicap and capabilities.  38 C.F.R. § 21.284.

In each case in which a veteran has either an employment handicap or serious employment handicap, VA must determine the reasonable feasibility of achieving a vocational goal.  38 C.F.R. § 21.53(a).  The term 'vocational goal' is defined by statute as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of a veteran's service-connected and nonservice-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  Achievement of a vocational goal is not currently reasonably feasible if the effects of the veteran's disability (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible. 38 C.F.R. § 21.35(h)(3).

A veteran's case will be discontinued and assigned to discontinued status when the veteran declines to initiate or continue the rehabilitation process and does not furnish an acceptable reason for his or her failure to do so following the assignment to interrupted status.  38 C.F.R. § 21.198(b)(1).  A veteran's case will be discontinued and assigned to discontinued status when his or her conduct or cooperation becomes unsatisfactory.  38 C.F.R. § 21.198(b)(2).

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are not found reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  38 C.F.R. § 21.364.  In any case in which services and assistance have been discontinued, VA may institute such services and assistance only if the counseling psychologist determines that the unsatisfactory conduct or cooperation of such veteran will not be likely to recur and the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes and interest.  38 C.F.R. 
§ 21.364(a)(1)(2). 

When the case manager determines that a veteran's conduct and/or cooperation are not in conformity with 38 C.F.R. § 21.362(c), the case manager will (1) discuss the situation with the veteran; (2) arrange for services (particularly counseling services which may assist in resolving the problems which led to the unsatisfactory conduct or cooperation); and (3) interrupt the program to allow for more intense efforts, if unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be continued and assigned to "discontinued" status unless mitigating circumstances are found.  Mitigating circumstances include: (i) the effects of the veteran's service- and nonservice-connected condition(s), (ii) family or financial problems which have led the veteran to unsatisfactory conduct or cooperation, or (iii) other circumstances beyond the veteran's control.  38 C.F.R. 
§ 21.364(b).

VR&E Benefits Analysis

After review of the lay and medical evidence of record, the Board initially finds, as a threshold matter, that the criteria for reentrance into the VR&E program are met.  The evidence shows that service connection is in effect for limited motion of the right ankle (rated at 20 percent); metatarsalgia of the left foot (rated at 10 percent); and, degenerative changes of the lumbar spine (rated 10 percent disabling), with a combined rating of 40 percent.  Also, the VRC assessed that the Veteran was unable to perform the essential job functions of the occupation for which he was previously rehabilitated (i.e., sales representative/floor installer) due to worsening service-connected disability limitations, noting that that the Veteran used excessive sick leave and eventually became unable to maintain prior employment.  See April 2010 VA Form 28-1902n, Counseling Record - Narrative Report (Supplemental Sheet).  Because the Veteran has a compensable service-connected disability, and the evidence establishes that the service-connected disabilities worsened to the extent that their effects precluded the Veteran from performing the duties of the occupation for which he or she previously was found rehabilitated, the criteria for reentrance into the VR&E program are met.  

The Board next finds that the Veteran's VR&E program was properly discontinued effective June 21, 2010 under the criteria at 38 C.F.R. § 21.198(b)(2) because the Veteran's conduct and cooperation became unsatisfactory.  In this case, there are counseling records and AVREO notes that were recorded as part of official records of counseling or as part of administering a Vocational Rehabilitation program.  The notes are presumed to have been accurately recorded in the regular course of such program and pursuant to duties to record accurately the events and assessments.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, the appellant bears the burden of producing clear evidence that VA did not follow its regular practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  The Veteran's assertions that his conduct and cooperation was not unsatisfactory, and that he provided various information requested as part of his participation in the VR&E program, amount to mere assertions that the statements are not true without evidence that regular practices were not followed in recording such statements.

On the question of whether the Veteran's conduct and cooperation became unsatisfactory, although the Veteran testified at the Board hearing that he completed all tasks required of him while participating in the VR&E program, there is other, more credible evidence showing that the Veteran frequently did not provide various information requested as part of his participation in the VR&E program, to include information on positions for which that he had applied, completing the labor market survey, and participating in informational interviews.  See, e.g., February 2010 VA Form 28-1902n (noting that the Veteran indicated that he applied for positions on a regular basis but did not provide documentation regarding where he has applied); March 2010 VA Form 28-1902n (noting that the Veteran did not complete the Labor Market Survey or Informational Interviews, which were crucial for determining the appropriate track for the Veteran under the 5 track system); August 2010 Assistant VR&E Officer (AVREO) note (noting that the Veteran never submitted the labor market research required in order to develop a plan of employment or training).  Because the counseling records and AVREO notes were generated contemporaneous to the Veteran's participation in the VR&E program and are likely to reflect accurately any deficiencies in the development of a plan for employment or training due to a lack of cooperation, they are of greater probative value than the Veteran's hearing testimony.    

The evidence also shows that the Veteran's conduct in the VR&E program was unsatisfactory.  For example, in March 2010, after discussing with the VRC his continued request for further training, the Veteran became frustrated, yelled, and requested a new counselor.  Also, when the Veteran met with the VRC and Employment Coordinator (EC) in May 2010, he had to be removed from the building by police due to cursing, arguing, and yelling at the VRC and EC, and was restricted from the building without an escort.  A July 2010 AVREO note reveals that case notes showed that the Veteran became agitated and yelled at the VRC when not in agreement with the discussion.

The Board further finds that VA has made reasonable counseling efforts that are not reasonably likely to be effective, and there are no mitigating circumstances found in the Veteran's case to warrant the case being returned to interrupted status.  In April 2010, the Veteran's case was placed in interrupted status because the Veteran did not report for an appointment with the VRC, and did not call to cancel or reschedule.  After the Veteran was notified of the case's interrupted status, the appointment was rescheduled for May 2010; however, at the appointment, the Veteran was removed from the building for arguing and yelling obscenities at the VRC and the EC.  In a May 2010 letter, the VRC notified the Veteran that VA was not prepared to grant the request for an Associate's Degree at HACC at that time because it had not been thoroughly determined that he was not employable at the current skill level due to an incomplete job search and refusal to participate in informational interviewing, and there was an absence of clear, convincing evidence to determine that the Associate's Degree would make him any more marketable than he was currently.  The VRC instructed the Veteran on how he could appeal the decision and advised that he could meet with a staff member to discuss the basis for the decision and submit any relevant information within the next thirty days.  

Also, in May 2010, the RO asked the Veteran to sign and return within thirty days a behavioral contract, which included agreement to refrain from use of profanities, obscenities, or any other derogatory statements during the meetings and/or telephone conversations.   The RO advised the Veteran that the failure to return the signed contract would result in his case being closed.  The VRC further referred the Veteran to the Lebanon VA Medical Center for psychological testing.

The record shows that the Veteran did not sign and return the requested behavioral contract and cancelled the two behavioral health appointments scheduled for July 14, 2010, and July 15, 2010.  On June 14, 2010, the VRC wrote that she left a voicemail for the Veteran asking that he return the behavioral contract by June 21, 2010, if he wanted to continue to participate in the VR&E services.  The VRC advised the Veteran that, if he did not return the behavioral contract, it would be assumed that he was no longer interested in VR&E services at that time.  The VRC also advised the Veteran that, if he wanted to reapply, he would need to agree to a behavioral contract and a psychological evaluation.  The Veteran did not contact the VRC or return the signed behavioral contract, and the Veteran's VR&E program was discontinued effective June 21, 2010.  

Subsequently, in August 2010, the AVREO described a telephone call with the Veteran wherein he explained that the Veteran needed to provide the information that was requested of him to continue participation in the VR&E program.  The AVREO noted that the Veteran never submitted the labor market research required in order to develop a plan of employment or training, and was requested to sign an agreement of non-violence because he became verbally abusive during his last appointment and had to be escorted from the building.  The AVREO added that no resolution was reached during the conversation with the Veteran, who became verbally loud and demanding and eventually hung up.  

At the December 2013 Board hearing, the Veteran testified that he had refused to sign the behavioral contract because he did not believe that the behaviors described in the contract accurately reflected how he had acted.  He also stated that he had had no contact with the VR&E program since approximately June 2010.  

At the Board hearing, the Veteran testified that the VRC repeatedly denied the requests for further training in computer networking although potential employers with whom he interviewed during the course of the VR&E program frequently told him that he needed more training to be marketable; however, the evidence does not show that the Veteran submitted any documentation to the VRC from potential employers noting that the Veteran required additional training in computer networking to obtain employment in the field.  Also, the evidence shows that, because the evaluation and planning process through the VR&E was incomplete, the VRC had not yet determined whether additional training was needed in order for the Veteran to obtain a position in computer networking or whether the Veteran was marketable at the present skill level.  See, e.g., March 2010 VA Form 28-1902n, Counseling Record - Narrative Report (noting that the VRC and the EC were still working with the Veteran to determine whether he was job ready and would utilize Rapid Access or whether he needed further training); April 2010 Feasibility Worksheet completed (noting the feasibility of the Veteran's vocational goal was uncertain and listed various reasons).  

The Board further finds that there are no mitigating circumstances, including effects of the service-connected or nonservice-connected conditions, family or financial problems, or other circumstances beyond the Veteran's control, that exist such that placement in a discontinuance status rather than interrupted status would be inappropriate.  Although the evidence shows that the Veteran has financial difficulties, it does not show that such difficulties have an effect on his cooperation or conduct.  Also, the evidence does not show that the Veteran's physical impairments, both service-connected and nonservice-connected, have caused unsatisfactory cooperation or conduct.  The Veteran cancelled the two psychological examinations that were scheduled to evaluate any psychiatric impairment.  The evidence does not otherwise show that there are circumstances beyond the Veteran's control that have caused unsatisfactory cooperation or conduct during participation in the VR&E program.  For these reasons, the weight of the evidence is against finding that mitigating circumstances exist that would warrant the Veteran's case be returned to interrupted status, as opposed to discontinued status.     

Thus, the evidence shows that the Veteran's conduct and cooperation while participating in the VR&E program from December 2009 to June 2010 were unsatisfactory, and all reasonable counseling efforts were made but found not reasonably likely to be effective.  There are no mitigating circumstances that would make placing the Veteran's case in interrupted status, rather than discontinued status, more appropriate.  For these reasons, the evidence weighs against a finding that he is entitled to an Associate's Degree in Computer Networking from HACC, and the appeal is denied.     



ORDER

An Associate's Degree in Computer Networking from HACC through the VA Vocational Rehabilitation and Employment (VR&E) program is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


